Exhibit NOTE AND WARRANT PURCHASE AGREEMENT THIS NOTE AND WARRANT PURCHASE AGREEMENT (“Agreement”) is made and entered into on November , 2009, by and between Green Irons Holdings Corp., a Nevada corporation (the “Company”), and (the “Lender”). WHEREAS, in exchange for a loan from the Lender, the Company will issue a Senior Secured Convertible Promissory Note, in the form attached hereto as ExhibitA (the “Note”) and Warrants to purchase shares of common stock of the Company in the form attached hereto as ExhibitB (the “Warrants”). WHEREAS, in connection with the issuance of the Note and the Warrants, the Company and the Lender will enter into (i) a Security Agreement, in the form attached hereto as ExhibitC (the “Security Agreement”) which shall secure the performance of the obligations of the Company hereunder and (ii) a Registration Rights Agreement, in the form attached hereto as ExhibitD (the “Registration Rights Agreement”) pursuant to which the Company shall agree to register the shares of the Company’s common stock issuable pursuant to the Note and the Warrants. WHEREAS, post-delivery of the First Installment (as defined below) and prior to any future installments, the Companyintends effectuate a thirty-for-one split (the “Stock Split”) of the authorized number of shares of its common stock and all of its then-issued and outstanding common stock, par value $0.001 per share. NOW, THEREFORE, in consideration of the foregoing and the mutual covenants hereinafter set forth, the parties hereby agree as follows: 1.Amount and Terms of the Note; Terms of Warrant 1.1Promissory Note and Warrant.Subject to the conditions and on the terms of this Section 1.1, the Lender will lend up to Two Million Dollars ($2,000,000) to the Company in multiple installments in exchange for a Note and Warrants in the amount of each installment. The first installment of Three Hundred Thirty Four Thousand Nine Hundred Five Dollars ($334,905) (“First Installment”) shall be delivered to the Company upon the execution of this Agreement. The Company shall issue 334,905 Warrants to the Lender in connection with that First Installment. Post-Stock Split, the Lender shall lend additional installments to the Company in amounts as requested by the Company; provided however, that the Company shall provide the proposed use of proceeds for each requested amount.
